MEMORANDUM2
David A. Elias appeals pro se a minute order of the district court dismissing his civil rights complaint with leave to amend, pursuant to Fed.R.Civ.P. 8. Because this order was neither final nor appealable, we lack jurisdiction and must dismiss the appeal. Indian Oasis-Baboquivari Unified Sch. Dist. v. Kirk, 109 F.3d 634, 636 (9th Cir.1997) (en banc). Dismissal of the State of California due to its immunity under the Eleventh Amendment does not change this result. Id.
Elias’ March 25, 1997 motion for judicial notice and May 1, 1998 “motion to argument record on appeal” are denied as moot.
No further filings shall be accepted on this closed appeal. The mandate shall issue forthwith.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.